DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,11,20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: Preamble clearly recites a computer-implemented or a computer product for certification method. However, body of claim merely recites “deriving an analytic solution for a neural network output using an efficient bound on an activation function” without specific steps and output as to how certification is achieved. This is incomplete claim. Further, activation function is a sigmoid function and an efficient  bound on such could be anything and bound is not defined. Deriving an analytic solution under such conditions for the neural network is not limiting. 
	Claim 20: Merely reciting “applying the analytic solution in computing a certified robustness” is not a result or output.
	Claims 2-10,12-19, dependent on claims 1 and 11, follow therewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected as the claimed invention is directed to non-statutory subject matter.
The Supreme Court
“set forth a framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.  First, determine whether the claims at issue are directed to one of those patent-ineligible concepts.  If so, we then ask, "[w]hat else is there in the claims before us?"  To answer that question, consider the elements of each claim both individually and "as an ordered combination" to determine whether the additional elements "transform the nature of the claim" into a patent eligible application.  [The Court has] described step two of this analysis as a search for an "'inventive concept"'- i.e., an element or combination of elements that is "sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself."  

Firstly, Examiner must determine whether the claimed invention is directed to one of the four statutory categories: a process, machine, manufacture, or composition of matter.  Examiner concludes that claims 1-10 and 11-19 are directed to process(es), and claim 14 is directed to a system.  
Examiner must then determine whether the claims at issue are directed to a patent ineligible concept.  Examiner concludes that they are.  These claims are merely drawn to the abstract idea of deriving an analytic solution for a neural network using an bounds on an activation function.
Next, Examiner must consider that "the relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer."  Id. at 2359.  Examiner concludes that they do not.  
Taking the claim elements separately, the function performed by the computer is purely convention.  Using a computer to derive an analytic solution for a neural network using an bounds on an activation function are all basic functions of a computer.  At the very least, all of these computer functions are well-understood, routine, conventional activities previously known to the industry.  In short and at best, each step does no more than require a generic computer to perform generic computer functions.  The claimed “devices”, “microprocessor”, “memory”, and "integrated circuit” are ubiquitous to the industry.  
Considered as an ordered combination, the computer components of Applicant's claimed process(es) and machine add nothing that is not already present when the steps are considered separately.  Viewed as a whole, Applicant's process and system claims simply recite the concept of certification performed by a generic computer.  The method claims do not, for example, purport to improve the functioning of the computer itself.  Nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of mathematical function for a neural network unspecified, generic computer.  
Further, claim limitation does not produce a product that is useful because any analytical solution will provide some kind of efficient bound on the sigmoid function therefore the invention has no value since it does not achieve anything when everything qualifies. 
The dependent claims incorporate the deficiencies of the independent claims, and are therefore rejected under the same rationale.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,6-9,11-14,16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wong et al(US 11,386,328).
Claim 1: Wong disclose deriving an analytic solution for a neural network output using an efficient bound on an activation function in (col.14,lines 16-20, 31-61; col.17,lines 64-67; col.18,lines 1-8: neural network 100, all neurons have a ReLuactivation function. Fig.4 shows determining the upper and lower bounds of the input value of the layers of the neural network. It determines the upper and lower bound of the activations of the neurons with a ReLuactivation function. As a result of authorization signal or a robustness certificate can be generated according to the output value y of the neural network. Authorization signal and or the robustness certificate are encrypted to prevent a maliciously manipulating).
Claim 2: Wong disclose varying the activation function in (col.14,lines 16-20,31-39).
Claim 3: Wong disclose varying building blocks in the neural network in (fig.4;col.14,lines 31-33: neurons are building blocks in neural network).
Claim 4: Wong disclose varying both of the activation function and building blocks in the  neural network in (col.14,lines 31-39).
Claim 6: Wong disclose efficient upper bound comprises a linear upper bound  and wherein the efficient lower bound as one of the efficient bound comprises a linear low bound and wherein an efficient lower bound as one of the efficient bound comprise a linear lower bound in (col.12,lines 1-25).
Claim 7: Wong disclose activation function is varied until a certified robustness of the neural network is within a predetermined threshold value in (col.13,lines 22-41).
Claim 8: Wong disclose activation function is varied until a certified robustness of the neural network is within a predetermined threshold values in (col.7,lines 41-61).
Claim 9: Wong disclose adversarial robustness is certified for a same input in (col.13,lines 33-67).
Claim 11: Wong disclose deriving an analytic solution for a neural network output using an efficient bound on an activation function in (col.14,lines 16-20, 31-61; col.17,lines 64-67; col.13,lines 44-67: neural network 100, all neurons have a ReLuactivation function. Fig.4 shows determining the upper and lower bounds of the input value of the layers of the neural network. It determines the upper and lower bound of the activations of the neurons with a ReLuactivation function. As a result of authorization signal or a robustness certificate can be generated according to the output value y of the neural network).
Claim 12: Wong disclose varying the activation function in (col.14,lines 16-20,31-39).
Claim 13: Wong disclose varying building blocks in the neural network in (fig.4;col.14,lines 31-33: neurons are building blocks in neural network).
Claim 14: Wong disclose varying both of the activation function and building blocks in the  neural network in (col.14,lines 31-39).
Claim 16: Wong disclose efficient upper bound comprises a linear upper bound  and wherein the efficient lower bound as one of the efficient bound comprises a linear low bound and wherein an efficient lower bound as one of the efficient bound comprise a linear lower bound in (col.12,lines 1-25).
Claim 17: Wong disclose activation function is varied until a certified robustness of the neural network is within a predetermined threshold value in (col.13,lines 22-41).
Claim 18: Wong disclose activation function is varied until a certified robustness of the neural network is within a predetermined threshold values in (col.7,lines 41-61).
Claim 19: Wong disclose adversarial robustness is certified for a same input in (col.13,lines 33-67).
Claim 20: Wong disclose a process and a memory in (col.21,lines 60-65). Wong disclose certifying an adversarial robustness of a convolutional neural network by: deriving an analytic solution for a neural network output using an efficient bound on an activation function in (col.14,lines 16-20, 31-61; col.17,lines 64-67; col.13,lines 44-67: neural network 100, all neurons have a ReLuactivation function. Fig.4 shows determining the upper and lower bounds of the input value of the layers of the neural network. It determines the upper and lower bound of the activations of the neurons with a ReLuactivation function. As a result of authorization signal or a robustness certificate can be generated according to the output value y of the neural network). Wong disclose applying the analytic solution in computing a certified robustness in (col.17,lines 55-67; col.18,lines 1-8: System outputs values to compute certified robustness or authorization signal or a robustness certificate can be generated according to the output value y of the neural network). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al(US 11,386,328) in view of Olarig et al(US 2018/0189635).
Claims 5,15: Wong does not specifically disclose analytic solution is applied with a binary search. Olarig disclose binary search used in convolution neural network in (page 5[0046],[0049]). It would have been obvious to person of ordinary skill in the art at the time invention was made to employ binary search technique as taught in Olarig with system of Wong in order to enhance its speed since the data that needs to be searched halves with each step it eliminates half of the list from further searching.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al(US 11,386,328) in view of Appu et al(US 2018/0308203).
Claim 10: Wong does not specifically disclose cloud-computing environment. Appu disclose cloud-computing environment in (page 14[0158]). It would have been obvious to person of ordinary skill in the art at the time invention was made to employ cloud computing environment as taught in Appu with neural network environment of Wong in order to quickly and easily access stored data anywhere thus enhances productivity and efficiency.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al(Efficient Neural Netowrk Robustness Certification with General Activation Functions).
The applied reference has a common Inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim 1: Zhang disclose deriving an analytic solution for a neural network output using an efficient bound on an activation function in (pages 3-4; 3.1 and theorem 3.2). 
Claim 2: Zhang disclose varying the activation function in (page 3: section on overview of our results and page 8: conclusion).
Claim 3: Zhang disclose varying building blocks in the neural network in (page 4. Theorem 3.2).
Claim 4: Zhang disclose varying both of the activation function and building blocks in the  neural network in (page 4. Theorem 3.2).
Claim 5: Zhang disclose analytic solution is applied with a binary search in (page 6, section on Bounding tanh/sigmoid/arctan).

Claim 6: Zhang disclose efficient upper bound comprises a linear upper bound  and wherein the efficient lower bound as one of the efficient bound comprises a linear low bound and wherein an efficient lower bound as one of the efficient bound comprise a linear lower bound in (page 6, 3.2 and section on Segmenting activation functions and Bounding ReLU).
Claim 7: Zhang disclose activation function is varied until a certified robustness of the neural network is within a predetermined threshold value in (pages 6-7, 3.2 and section on Segmenting activation functions and Bounding ReLU).
Claim 8: Zhang disclose activation function is varied until a certified robustness of the neural network is within a predetermined threshold values in (page 7: summary).
Claim 9: Zhang disclose adversarial robustness is certified for a same input in (page 8; fig.2).
Claim 10: Zhang disclose a cloud-computing environment in (page 7:Implementation and Setup).
Claim 11: Zhang disclose deriving an analytic solution for a neural network output using an efficient bound on an activation function in (pages 3-4; 3.1 and theorem 3.2). 
Claim 12: Zhang disclose varying the activation function in (page 3: section on overview of our results and page 8: conclusion).
Claim 13: Zhang disclose varying building blocks in the neural network in (page 4. Theorem 3.2).
Claim 14: Zhang disclose varying both of the activation function and building blocks in the  neural network in (page 4. Theorem 3.2).
Claim 15: Zhang disclose analytic solution is applied with a binary search in (page 6, section on Bounding tanh/sigmoid/arctan).
Claim 16: Zhang disclose efficient upper bound comprises a linear upper bound  and wherein the efficient lower bound as one of the efficient bound comprises a linear low bound and wherein an efficient lower bound as one of the efficient bound comprise a linear lower bound in (page 6, 3.2 and section on Segmenting activation functions and Bounding ReLU).
Claim 17: Zhang disclose activation function is varied until a certified robustness of the neural network is within a predetermined threshold value in (pages 6-7, 3.2 and section on Segmenting activation functions and Bounding ReLU).
Claim 18: Zhang disclose activation function is varied until a certified robustness of the neural network is within a predetermined threshold values in (page 7: summary).
Claim 19: Zhang disclose adversarial robustness is certified for a same input in (page 8; fig.2).
Claim 20: Zhang disclose a process and a memory in (page 7:Implementation and Setup). Zhang disclose certifying an adversarial robustness of a convolutional neural network by: deriving an analytic solution for a neural network output using an efficient bound on an activation function in (pages 3-4; 3.1 and theorem 3.2). Zhang disclose applying the analytic solution in computing a certified robustness in(page 8:conclusion).

USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/              Primary Examiner, Art Unit 2435